Citation Nr: 1746594	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  11-25 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Whether termination of non-service-connected pension benefits, effective March 1, 2008, was proper.

2. Entitlement to a waiver of recovery for an overpayment of VA non-service-connected disability pension benefits in the amount of $10,931.00.


REPRESENTATION

Appellant represented by:	Eva I. Guerra, Attorney


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel



INTRODUCTION

The Veteran served honorably in the United States Marine Corps from November 1973 to December 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 (discontinuance) and November 2011 (waiver of overpayment) decisions by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  Jurisdiction is now with the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds additional development is necessary before it can adjudicate the issues on appeal.  In this case, the evidence shows that the Veteran's non-service-connected pension benefits were terminated based on the Veteran's failure to report spousal income, which impacted his annual countable family income.  The Veteran's spouse became entitled to Social Security Administration (SSA) benefits in July 2009.  When combined with other sources of countable income, the Veteran's annual income allegedly exceeded the applicable limits for receiving non-service-connected pension benefits.  However, the record is unclear as to how the additional income pushed the Veteran's annual income in excess of the specified maximum annual pension rate (MAPR).  See 38 U.S.C.A. §§ 1521(a), (b); 38 C.F.R. §§ 3.3(a)(3), 3.23(a), (b), (d)(4).  On remand, the AOJ should explain this point. 

The evidence also shows that the Veteran's non-service-connected pension benefits were discontinued effective March 1, 2008.  Pursuant to 38 U.S.C.A. § 5112(b)(4)(A), the effective date of a reduction or discontinuance of pension by reason of change of income shall be the "last day of the month in which the change occurred."  The AOJ did not provide a basis for assigning March 1, 2008, as the termination date, instead of July 2009 when the Veteran's spouse became entitled to the SSA benefits, or August 2009, assuming the Veteran's spouse did not receive such benefits until August.  An explanation should be provided upon remand.  After explaining the basis for the effective date of termination of the Veteran's non-service-connected pension benefits, the AOJ should clearly and straightforwardly detail the relevant overpayments.  For these reasons, this appeal must be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Clarify how the additional spousal income unreported by the Veteran caused his family's annual income to exceed the applicable limits for receiving non-service-connected pension benefits, as it is not clear from the current evidence of record.

2. Provide a thorough explanation for assigning March 1, 2008, as the effective date of termination of the Veteran's non-service-connected pension benefits, despite the evidence indicating that SSA benefits were assigned as of July 2009. 

3. Provide a clear and straightforward explanation detailing the relevant overpayments.

4. If the effective date of termination changes upon remand, the AOJ should issue a supplemental statement of the case and allow the applicable time for a response.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




